Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-3, 6 and 7) in the reply filed on 12/04/2020 is acknowledged. Claim 4 has been amended to depend from claim 1. Claim 5 depends from claim 4. Thus, Claims 4-5 are directed to Group I.
Claims 1-9 are pending in this application.
Claims 1-8 are under examination.
Claim 9 is withdrawn because it is directed to non-elected group.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (Jung et al. Pub. No.: US 2014/0272097 A1, publication date of September 18, 2014), in view of Karamessini (Karamessini et al. Adv. Funct. Mater; 2017; 27:1604595: p. 1-7, published online on December 09, 2016).
Jung teaches a method of marking an item with a polymeric marker molecules (e.g. DNA) for authenticating or tracking (abstract).
With regard to producing step of claim 1, Jung teaches a method of making an item with a DNA marker for authenticating or tracking that comprises providing an item for marking, applying a medium comprising a DNA marker and an optional optical and/or chemical reporter and/or an optional digital reporter to the item, wherein the DNA marker encodes information unique to said item (abstract, claim 1).  Jung teaches suitability of performing marking with DNA markers on medical devices (para 163, 158). Jung further teaches properties of the marker that can be permanent marker (para 09-10, 20). For example, having inability to be physically to be removed (para 09-10) and ability to withstand under extreme environmental conditions (para 20).  Jung teaches using the marker that contains at least one nucleic acid with a known partial sequence 
	With regard to isolating and authenticating step of claim 1, Jung teaches the method of isolating the permanent marking and authentication of the medical device by detection of the at least one known partial sequence (see para 147. For example, using various techniques in collecting a portion of marked item (para 147), and analyzing the collected to determine DNA sequence of nucleic acid marker and compare the determined DNA sequence with a known or reference DNA sequence (para 148).  
Jung does not explicitly disclose producing a particular medical device that comprises a particular polymer with a permanent marking.
Karamessini teaches a method of producing intraocular implants labeled with sequence-coded polyurethane that can be used as traceability and anticounterfieting barcodes (abstract). Karamessini teaches synthesis of a lens-shaped cross-linked methacrylate network incorporated with polyurethane tag from a mixture containing a polyurethane solution, and a solution of methacrylate and cross-linker (see p 6 col 1 para 1). Karamessini teaches producing the permanent marking during the formation of 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method for Jung, with the method that provide producing a specific medical implant via direct incorporation of the barcodes using a particular cross-linked polymer matrix, as taught by Karamessini. Jung teaches multiple approaches in adding permanent marking into a wide varieties of items including medical devices. Jung teaches the method of using known nucleic acid sequence marker to apply to the items, and incorporating a specified amount of nucleic acid maker throughout the volume of the product and molding the medium together with DNA marker (para 122, 156-157), although Jung does not explicitly exemplify the method with a particular medical device. Karamessini teaches the method of fabricating intraocular implants in detail, where the markers (e.g. polyurethane tags) were dispersed in a medium (e.g. methacrylate solution) and included in situ in the lens implants during molding (p 2 col 1, Figure 1 b). Thus, it would have been obvious to use the method of incorporating a marker throughout in the medium during synthesis of a medical implant, as taught by Karamessini, in the method comprising using known DNA sequence as a marker of Jung, in order to obtain a medical device that provides having 
With regard to claim 2, Jung teaches the method of detection of the authentication by analyzing the item for the presence of known nucleic acid sequence using detection molecule that comprises nucleic acid probes or primer set which is complementary to the sequence of nucleic acid marker via different techniques (e.g. amplification, sequencing or hybridization) (para 134, 106, 139)). Jung teaches the method comprising amplification of at least one known partial sequence of the at least one nucleic acid and/or sequencing of at least one known partial sequence of the at least one nucleic acid, and/or the hybridization of the at least one known partial sequence of the at least one nucleic acid with a detection nucleic acid (see para 134, 109, 111, 115-116, 51, 62, 75, 138-139).  For example, Jung teaches performing amplifying the nucleic acid marker using PCR, the detection molecule(s) are primers which specifically bind to a certain sequence of the nucleic acid marker (para 134, 138). Jung also teaches performing the detection via hybridization of the known nucleic acid sequence with a detection sequence (para 51, 106, 108) and sequencing of known nucleic acid sequence (para 62, 75, 139). 
With regard to claim 3, Jung teaches the method of determining the concentration of nucleic acid marker in the mixture for producing the product to be authenticated (e.g. initial concentration of nucleic acid marker) (para 71, 103, 109, 138). Jung also teaches determining the concentration of the nucleic acid marker within the collected sample and comparing to the initial amount of nucleic acid marker place in the product to be authenticated (para 138). 
claim 4, Jung teaches methods of producing the medical device with nucleic acid marker that comprise using embedding DNA markers in any suitable medium such as elastomers, polyethylene, polystyrene, urethanes and polyurethanes, acrylics and polyacrylates for processing (e.g. 3D printing, molding ) (para 71,152, 158). Jung teaches using the marker that contains at least one nucleic acid with a known partial sequence (para 53-54, 62, 64-68), as previously described above. Jung further teaches methods of processing polymer into the medical device. For example, performing printing or molding of DNA containing medium into or onto the items (e.g. medical device) to be marked (see para 158). Additionally, Karamessini teaches the processes of synthesis of polyurethane-sequence tags embedded in cross-linked methacrylate-based intraocular implants that comprise providing the mixture of methacrylate with polyurethane-sequence tags and processing into intraocular lens (e.g. polymerization, cross-linking and molding (p 6 col 1 para 1).
Regarding claim 5 (a), (b) and (c), the teachings of Jung in view of Karamessini teaches the limitations of all method steps. 
With regard to claim 5 (a) and (b), the teachings of Jung encompass method steps of providing polymer; providing a permanent marking containing known nucleic acid sequence marker; distributing the marker in medium (e.g. monomer or polymer) and processing polymer into a medical device (see para 53-54, 62, 64-68, 152, 158, claims 2, 5-7). Thus, Jung teaches all method steps of (b) and method steps of a1, a2, a3 and a5. Jung does not specifically teach the method step of a4 and method steps in (c). 

With regard to claim 6, Karamessini teaches the method that the polymer contained in the intraocular lens is crosslinked (p 6 col 1 para 1).
With regard to claim 7, Jung teaches that DNA marker compound comprises a specific DNA oligomer which is used to authenticate the individual product (para 54). Karamessini teaches the method of synthesis of polyurethane-sequence tags embedded in cross-linked methacrylate-based intraocular lens (p 6 col 1 para 1). The intraocular lens are classified as Class III medical device [see page 1, FDA Product Classification. Page 1-3, Retrieved from internet ( https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfPCD/classification.cfm?start_search=1&Submission_Type_ID=&DeviceName=&ProductCode=&DeviceClass=&ThirdPart
With regard to claim 8, Jung teaches the method of having nucleic acid permanent marking in addition to the nucleic acid having a known partial sequence contains at least one further nucleic acid, which does not have the partial sequence (para 66, 84). For example, Jung teaches the method of having DNA markers comprising a plurality of various nucleic acid sequences.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/           Primary Examiner, Art Unit 1634